DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  each element of the claim is not separated by a line indentation as required by 37 CFR 1,75(i). See MPEP 608.01 (m) for further information.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “A” should be added to the beginning of line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the wording of “Structural arrangement introduced into sleeve connector having various cross- sections for tubular metal posts, notably in sleeve connector (100) for joining tubular metal posts (300), is characterized in that it comprises” in lines 1-3 is confusing.  Is the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Welandsson (EP 0,624,219).
Regarding claim 1, Welandsson discloses a structural arrangement introduced into sleeve connector (e.g. 3) having various cross-sections for tubular metal posts (e.g. 1 and 2, Fig. 1), notably in sleeve connector (e.g. 3) for joining tubular metal posts (e.g. 1 and 2, Fig. 1), is characterized in that it comprises locking regions provided with a ring of locking protuberances of height ht (e.g. lower ring of 4 and upper ring of 4, Fig. 2, col. 4, lines 2-10), in order to promote the locking together of the ends of the tubular metal posts by means of the mechanical deformation of the locking protuberances (e.g. Fig. 2, col. 4, lines 18-29).  Welandsson does not explicitly disclose that the height of the locking protuberances corresponds to 0.15 to 4% of the external diameter of the locking region.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a height of 0.15 to 4% of the external diameter of the locking region for the locking protuberances of Welandsson because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed that this range provides an advantage, is used for a particular purpose, or solves a stated problem.  Finally, routine experimentation would lead one of ordinary skill in the art to this range.
Claim 1 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (GB 974,115).
Regarding claim 1, Simpson discloses a structural arrangement introduced into sleeve connector (e.g. 1-6) having various cross-sections for tubular metal posts (e.g. a and b, Fig. 2), notably in sleeve connector (e.g. 1-6) for joining tubular metal posts (e.g. a and b, Fig. 2), is characterized in that it comprises locking regions provided with a ring of locking protuberances of height ht (e.g. ring of 3 and ring of 4, Fig. 3), in order to promote the locking together of the ends of the tubular metal posts by means of the mechanical deformation of the locking protuberances (e.g. Fig. 2, page 2, lines 1-8).  Simpson does not explicitly disclose that the height of the locking protuberances corresponds to 0.15 to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678